             Case 5:16-cr-00373-EJD Document 174 Filed 09/24/19 Page 1 of 2 Clear Form




                        19-10215


                                                   8950 W Olympic Blvd., #533
                                                   Beverly Hills, CA 90211




12/20/2017    Summer Fisher          Motion         5:16-cr-00373-EJD    53

02/26/2018    Irene Rodriguez        Motion         5:16-cr-00373-EJD


08/27/2018    Irene Rodriguez        Motion         5:16-cr-00373-EJD


09/17/2018    Irene Rodriguez       Pre-Trial       5:16-cr-00373-EJD

                                                                         141
9/18/2018     Irene Rodriguez          Trial        5:16-cr-00373-EJD


9/19/2018     Irene Rodriguez          Trial        5:16-cr-00373-EJD    142
                                               1     2




                                                   /s/ David Zarmi
             Case 5:16-cr-00373-EJD Document 174 Filed 09/24/19 Page 2 of 2 Clear Form




                        19-10215


                                                   8950 W Olympic Blvd., #533
                                                   Beverly Hills, CA 90211




09/21/2018    Irene Rodriguez          Trial        5:16-cr-00373-EJD    143

09/24/2018    Irene Rodriguez          Trial        5:16-cr-00373-EJD    144
                                                                         145
09/25/2018    Irene Rodriguez          Trial        5:16-cr-00373-EJD


                                                                         146
09/26/2018    Irene Rodriguez          Trial        5:16-cr-00373-EJD

                                                                         139
10/09/2018    Irene Rodriguez        Motion         5:16-cr-00373-EJD


                                                                         142
                                               2     2




                                                   /s/ David Zarmi
